DETAILED ACTION
	The Response filed 28 June 2022 has been entered.  Claims 1-4, 6-10, 12-17, and 19-23 are pending, with claims 22-23 being new.  Claims 13-16 remain withdrawn.  Claims 5, 11, and 18 have been cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive for the following reasons in view of Carmack (US 4,763,683), Carow (US 4,905,733), and Podgers (US 4,899,792).
The applicant argues on pgs. 9-10 of the Response that Carmack doesn’t teach a quick-connect fluid connectors because the male and female connectors are held together by shear pins 116.  However, the term “quick-connect” as claimed is not narrowly defined (in the manner argued by applicant) in the claims or applicant’s specification as filed to preclude a breakaway coupling.  The applicant gives a broad example of a “quick connect” in paragraph 28 of the specification as “a user may quickly connect or disconnect a user device to a fuel source.”  That is, the connector of Carmak is at least capable of being “quickly connected” as the connection is composed of only two movements: sliding the male and female connectors together, and inserting the shear pins 116.  Alternatively, Carmack discloses in col. 3, lines 40-54 that the shear pins 116 can be replaced by annular ring that fits into corresponding grooves of the male and female connectors, and this embodiment is seen as also being composed of only two movements.  
The applicant argues with respect to claims 19 and 22 on pg. 11 of the Response that the prior art lacks “the respective keyed features have an annular shaped wall that is a straight wall, and that when the connectors are coupled the straight inside wall of the female keyed feature is proximate the straight outside wall of the male keyed feature.”  Carow teaches in Figs. 1-6 first and second annular-shaped walls that extend from respective valve seats 42 and which are sealed by O-rings 34 between them, wherein the walls are both straight walls, such that when operably, selectably coupled (Fig. 2), the outside of the first annular-shaped, straight wall is disposed adjacent to the inside of the second annular-shaped, straight wall.  Carow is used to modify the connects disclosed by Carmack.
The applicant argues with respect to claim 23 on pgs. 11-12 of the Response that the prior art lacks “the first valve and second valve both comprise a substantially planer end surface, and that the end surface of the first valve engages with the end surface of the second valve when operably coupled.”  Podgers teaches in Figs. 1-2 that the first valve 42 comprises a substantially planer end surface (on the tip that engages the second valve 43) and the second valve 43 comprises a substantially planer end surface (on the tip that engages the first valve 42), and the end surface of the first valve 42 engages with the end surface of the second valve 43 when operably coupled.  Podgers is used to modify the valves disclosed by Carmack.
Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, line 2, it is suggested that the two recitations of “planer” be changed to --planar--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially planer” in claim 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from a planar surface is encompassed by the term “substantially planar.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmack (US 4,763,683).
Regarding claim 1, Carmack discloses in Figs. 1-5 a system for fluidly coupling a fluid fuel source (via hose 12 as disclosed in col. 2, lines 21-28) to a fluid fuel use device (connected to the female coupling 52 via threaded end portion 56), comprising: 
a quick-connect first male fluid connector 54 installed on the fluid fuel source (comprising hose 12, hose fitting 22, and/or the source upstream of hose 12), the quick-connect first male fluid connector 52 comprising: 
a first end (comprising threaded end portion 64) and a second end (comprising the interior shoulder of male coupling 54 forming the seat 117) opposite the first end; and 
a first keyed feature (comprising the cylindrical wall extending downstream from the seat 117 on the male coupling 54 that fits around the seat 117 on female coupling 52, and on which O-rings 118, 119 are disposed, like the applicant’s first keyed feature 918 in the embodiment shown in Figs. 25-27) comprising one or more ridges (wherein said cylindrical wall on the male coupling 54 forming the first keyed feature is interpreted as one ridge like the applicant’s cylindrical ridge 918 in the embodiment shown in Figs. 25-27) extending from an end portion of the second end of the quick-connect first male fluid connector 54, the one or more ridges comprising at least one inner surface of the quick-connect first male fluid connector 54 (on which O-rings 118, 119 are disposed), an outer surface of the quick-connect first male fluid connector 54 (comprising the exterior of said cylindrical wall with O-rings 118, 119), and an outer edge of the quick-connect first male fluid connector 54 (comprising the end of said cylindrical wall opposite from the valve seat 117 of the male connector 54, like the applicant’s outer edge 124 in Fig. 8); 
a quick-connect first female fluid connector 52 installed on the fluid fuel use device (such as the device connected to the threaded end portion 56 of the female coupling 52), the quick-connect first female fluid connector 52 comprising: 
a first end (with the threaded end portion 56) and a second end (with the outer wall 58) opposite the first end; and 
a second keyed feature (comprising the cylindrical wall with the seat 117 on the interior thereof on the female coupling 52, like the applicant’s second keyed feature 1018 in the embodiment shown in Figs. 25-27) comprising one or more ridges (wherein said cylindrical wall on the female coupling 52 forming the second keyed feature is interpreted as one ridge like the applicant’s cylindrical ridge 1018 in the embodiment shown in Figs. 25-27) disposed internal to the second end of the quick-connect first female fluid connector 52 (because said second keyed feature is recessed from the end of the outer wall 58), wherein the second keyed feature is complementary to the first keyed feature such that merely the first female fluid connector 52 can operably engage with the first male fluid connector 54 to operably provide a sealed fluid coupling between the first male fluid connector 54 and the first female fluid connector 52, 
wherein the end portion of the second end of the quick-connect first male fluid connector 54 is disposed proximate to the second end of the quick-connect first female fluid connector 52.  
Regarding claim 2, Carmack discloses in Figs. 1-5 the first male fluid connector 54 comprising a first valve 98 and the first female fluid connector 52 comprising a second valve 73, and the first and second valves 98, 73 operably disposed in an open position when the first female fluid connector 52 is engaged with the first male fluid connector 54 in fluid coupling (Fig. 1).  
Regarding claim 3, Carmack discloses in Figs. 1-5 the one or more ridges of the first keyed feature comprising a first annular-shaped wall (because the first keyed feature is a cylindrical wall like the applicant’s first keyed feature 918 in the embodiment shown in Figs. 25-27), and the one or more ridges of the second keyed feature comprising a second annular-shaped wall (because the second keyed feature is a cylindrical wall like the applicant’s second keyed feature 1018 in the embodiment shown in Figs. 25-27), the first annular-shaped wall comprising a different diameter than the second annular-shaped wall.  
Regarding claim 4, Carmack discloses in Figs. 1-5 the first annular-shaped wall comprising one of: a larger diameter than the second annular-shaped wall, such that the second annular-shaped wall operably fits inside the first annular-shaped wall; and a smaller diameter than the second annular-shaped wall, such that the first annular-shaped wall fits inside the second annular-shaped wall (specifically the diameter of the first annular-shaped wall is larger than the diameter of the second annular-shaped wall).  
Regarding claim 6, Carmack discloses in Figs. 1-5 the first male fluid connector 54 comprising a first valve 98 and the first female fluid connector 52 comprising a second valve 73, and one of the first valve 98 and second valve 73 comprising an elongate nose body that extends from the corresponding valve past the corresponding first or second wall.  
Regarding claim 7, Carmack discloses in Figs. 1-5 the elongate nose body operably extending into the opposing first or second keyed feature to contact the opposing first or second valve 98, 73 when the first female fluid connector 52 engages with the first male fluid connector 54.  
Regarding claim 8, Carmack discloses in Figs. 1-5 the one or more ridges of the first keyed feature comprising one or more walls forming a first pattern (comprising a cylindrical pattern, like the applicant’s first keyed feature 918 in the embodiment shown in Figs. 25-27), and the one or more ridges of the second keyed feature comprising one or more walls forming a second pattern (comprising a cylindrical pattern, like the applicant’s second keyed feature 1018 in the embodiment shown in Figs. 25-27), the first pattern complementary with the second pattern to allow the first female fluid connector 52 to operably engage with the first male fluid connector 54 in fluid coupling (like the applicant’s embodiment shown in Figs. 25-27).  
Regarding claim 9, Carmack discloses in Figs. 1-5 the one or more walls of the second pattern configured to operably fit inside the one or more walls of the first pattern (Fig. 1).  
Regarding claim 17, Carmack discloses in Figs. 1-5 a system for fluidly coupling a fluid fuel source (via hose 12 as disclosed in col. 2, lines 21-28) to a fluid fuel use device (connected to the female coupling 52 via threaded end portion 56), comprising: 
a quick-connect first male fluid connector 54 installed on the fluid fuel source (comprising hose 12, hose fitting 22, and/or the source upstream of the hose 12); and 
a quick-connect first female fluid connector 52 installed on the fluid fuel use device (such as the device connected to the threaded end portion 56 of the female coupling 52), the quick-connect first female fluid connector 52 being complementary to the first male connector 54 (as shown in Fig. 1), wherein the first male connector 54 can merely be coupled with the first female connector 52, the first male connector 54 comprising a first keyed feature (comprising the cylindrical wall extending downstream from the seat 117 on the male coupling 54 that fits around the seat 117 on female coupling 52, and on which O-rings 118, 119 are disposed, like the applicant’s first keyed feature 918 in the embodiment shown in Figs. 25-27) that engages with a complementary second keyed feature (comprising the cylindrical wall with the seat 117 on the interior thereof on the female coupling 52, like the applicant’s second keyed feature 1018 in the embodiment shown in Figs. 25-27) disposed in the first female connector 52, the first keyed feature and the second keyed feature are complementary to one another to mitigate coupling of the first male connector 54 with a different female connector without the second keyed feature, and to mitigate coupling of the first female connector 52 with the different male connector without the first keyed features, 
wherein the first keyed feature comprises one or more ridges (wherein said cylindrical wall on the male coupling 54 forming the first keyed feature is interpreted as one ridge like the applicant’s cylindrical ridge 918 in the embodiment shown in Figs. 25-27) extending from a second end of the first male connector 54 (comprising the interior shoulder of male coupling 54 forming the seat 117), the one or more ridges comprising at least one inner surface of the quick-connect first male fluid connector 54 (on which O-rings 118, 119 are disposed), an outer surface of the quick-connect first male fluid connector 54 (comprising the exterior of said cylindrical wall forming the first keyed feature), and an outer edge of the quick-connect first male fluid connector 54 (comprising the end of said cylindrical wall opposite from the valve seat 117 of the male connector 54, like the applicant’s outer edge 124 in Fig. 8), and the second keyed feature comprising one or more ridges (wherein said cylindrical wall on the female coupling 52 forming the second keyed feature is interpreted as one ridge like the applicant’s cylindrical ridge 1018 in the embodiment shown in Figs. 25-27) disposed internal to a first end of the first female connector 52 (with the threaded end portion 56).  
Regarding claim 20, Carmack discloses in Figs. 1-5 that the first annular-shaped wall comprising a larger diameter than the second annular-shaped wall, such that the second annular-shaped wall operably fits inside the first annular-shaped wall (like the applicant’s first and second keyed features 918, 1018 in the embodiment shown in Figs. 25-27).  
Regarding claim 21, Carmack discloses in Figs. 1-5 that the first male fluid connector 54 further comprising a cavity (in which the spring 78 is disposed), an opening (delimited by the valve seat 117) that defines a front portion of the cavity, a spool 98 inserted into the cavity and protruding through the opening (Fig. 5), and an O-ring 74 installed between the spool 98 and the first male fluid connector 54, the O-ring 74 being configured to prevent fluid from flowing through the opening (when the valve/spool 98 is closed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carmack in view of Foster (US 5,267,670) and Nanaji (US 2014/0311579).
Regarding claims 10 and 12, Carmack discloses in Figs. 1-5 a fluid hose 12, 22 having a second end at which a second male fluid connector 54 is disposed that couples to a second female fluid connector 52, wherein the second male and female fluid connectors 54, 52 have the first and second keyed features claimed in claim 1, as discussed above in the rejection of claim 1, but lacks teaching that the first end of the fluid hose (i.e. the upstream end of the fluid hose) has a first female fluid connector thereon that couples to a first male fluid connector, wherein the first male and female fluid connectors have the first and second keyed features claimed in claim 1. 
Foster teaches in Figs. 1 and 4 a fluid hose 34 for delivering fuel from a fuel source 24 to a fuel use device 39 similar to Carmack, wherein each end of the fluid hose 34 has identical couplings 37, 38 (col. 3, line 67 – col. 4, line 15, and col. 4, line 64 – col. 5, line 2), and Nanaji teaches in Figs. 1-18 that the male and female connectors 44, 46 forming a coupling 42 on a fluid hose 16 can be reversed (paragraph 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid hose disclosed by Carmack to duplicate the male and female connectors shown by Carmack on the downstream end to be on the upstream end of the fluid hose not shown, as Foster teaches (col. 4, line 64 – col. 5, line 2, and to have to the male and female couplings be arranged in either order as functionally equivalent alternatives, as Nanaji teaches (paragraph 30).  Furthermore, having the two ends of the fluid hose have the same quick-type couplings taught by Foster allow for the fluid hose be quickly and easily attached to the fuel source and the fuel use device.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carmack in view of Carow (US 4,905,733).
Regarding claim 19, Carmack discloses in Figs. 1-5 that the one or more ridges of the first keyed feature comprising a first annular-shaped wall (because the first keyed feature is a cylindrical wall like the applicant’s first keyed feature 918 in the embodiment shown in Figs. 25-27), and the one or more ridges of the second keyed feature comprising a second annular-shaped wall (because the second keyed feature is a cylindrical wall like the applicant’s second keyed feature 1018 in the embodiment shown in Figs. 25-27), straight wall, the first annular-shaped, straight wall comprising a different diameter than the second annular-shaped wall.  
Carmack lacks teaching that the first and second annular-shaped walls are both straight walls such that when operably, selectably coupled, the outside of the first annular-shaped, straight wall is disposed adjacent to the inside of the second annular-shaped, straight wall.  
Carow teaches in Figs. 1-6 first and second annular-shaped walls that extend from respective valve seats 42 and which are sealed by O-rings 34 between them, wherein the walls are both straight walls, such that when operably, selectably coupled (Fig. 2), the outside of the first annular-shaped, straight wall is disposed adjacent to the inside of the second annular-shaped, straight wall.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second annular-shaped walls disclosed by Carmack to both be straight walls, instead of the stepped walls disclosed by Carmack, as an obvious change in shape (MPEP 2144.04(IV)(B)), and given that the applicant hasn’t defined any criticality for such a shape.  Furthermore, the straight, annular walls taught by Carow allow for the O-rings that are used to seal between said walls to be the same size, so the assembly is simplified.
Regarding claim 22, Carmack discloses first and second annular-shaped walls, as previously discussed, but lacks teaching that the first annular-shaped wall is a straight wall, and the second annular-shaped wall is a straight wall, such that when operably, selectably coupled, the outside of the first annular-shaped, straight wall is disposed adjacent to the inside of the second annular-shaped, straight wall.
Carow teaches in Figs. 1-6 first and second annular-shaped walls that extend from respective valve seats 42 and which are sealed by O-rings 34 between them, wherein the walls are both straight walls, such that when operably, selectably coupled (Fig. 2), the outside of the first annular-shaped, straight wall is disposed adjacent to the inside of the second annular-shaped, straight wall.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second annular-shaped walls disclosed by Carmack to both be straight walls, instead of the stepped walls disclosed by Carmack, as an obvious change in shape (MPEP 2144.04(IV)(B)), and given that the applicant hasn’t defined any criticality for such a shape.  Furthermore, the straight, annular walls taught by Carow allow for the O-rings that are used to seal between said walls to be the same size, so the assembly is simplified.
Claim 23 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Carmack in view of Podgers (US 4,899,792).
Regarding claim 23, Carmack discloses in Figs. 1-5 that the first and second valves have ends that engage each other when the valves are operably coupled.  Carmack lacks teaching that the first valve comprises a substantially planer end surface and the second valve comprises a substantially planer end surface, and the end surface of the first valve engages with the end surface of the second valve when operably coupled.
Podgers teaches in Figs. 1-2 that the first valve 42 comprises a substantially planer end surface (on the tip that engages the second valve 43) and the second valve 43 comprises a substantially planer end surface (on the tip that engages the first valve 42), and the end surface of the first valve 42 engages with the end surface of the second valve 43 when operably coupled.  Podgers also teaches that the male and female connectors have guides 44, 51 through which stems of the first and second valves 42, 43 extend to guide the reciprocation of the valves 42, 43, similar to the end surfaces disclosed by Carmack which comprise one protruding into the other (col. 3, lines 11-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valves disclosed by Carmack to have substantially planar end surfaces on small protruding tips that engage each other when the valves are coupled and to include guides in the connectors to guide the valves during their reciprocation, as Podgers teaches.  The planar end surfaces on small tips reduce the susceptibility to breakage and the collection of debris in comparison to the configuration disclosed by Carmack, which includes one valve having a recessed end surface, and the guides ensure consistent reciprocation of the valves so that the valves properly seat against the valve seats and with each other when coupled.  Given that the connectors are inherently aligned with each other when they are connected, and the valves are guided in their reciprocation relative to their respective connectors, the valves would be maintained in alignment with each other when they are coupled in the same manner Carmack discloses with the use of one end surface protruding into the end surface of the other valve (col. 3, lines 11-16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753